Citation Nr: 1811525	
Decision Date: 02/22/18    Archive Date: 03/06/18

DOCKET NO.  11-03 461	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUE

Entitlement to service connection for a right knee disability. 


REPRESENTATION

The Veteran represented by:  Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Galante, Associate Counsel


INTRODUCTION

The Veteran had several years of Army National Guard/Reserve service, with a period of active duty from January 1991 to April 1991.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision issued by the United States Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah. 

In September 2016, the Veteran appeared and provided testimony before the undersigned Veterans Law Judge (VLJ) at a Travel Board hearing.  A transcript of the hearing has been reviewed prior to the adjudication of this appeal.

This matter was previously before the Board in August 2017, at which time it was remanded for further evidentiary development.  As the Veteran did not respond to the RO's August 2017 request for additional information-and the RO undertook appropriate measures to ensure the request was sent to the proper mailing address-a Supplemental Statement of the Case was issued in December 2017, and the matter has been returned to the Board for appellate consideration.  See 38 C.F.R. § 3.159(b)(1) ("If the claimant has not responded to the notice within 30 days, VA may decide the claim. . . .") (2017).  The Board concludes that the RO substantially complied with the Board's remand directives.  Stegall v. West, 11 Vet. App. 268 (1998).


FINDING OF FACT

The Veteran's right knee disability did not begin in, and is not otherwise etiologically related to, his active duty military service.





CONCLUSION OF LAW

The criteria for entitlement to service connection for a right knee disability have not been met and the disability may not be presumed to have been incurred in service.  38 U.S.C. §§ 1110, 1112, 1117, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 3.317 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the Veteran's VA files.  In every decision, the Board must provide a statement of the reasons or bases for its determination, adequate to enable the Veteran to understand the precise basis for the Board's decision, as well as to facilitate review by the United States Court of Appeals for Veterans Claims (Court).  38 U.S.C. § 7104(d)(1) (2012); see Allday v. Brown, 7 Vet. App. 517, 527 (1995).  Although the entire record must be reviewed by the Board, the Court has repeatedly found that the Board is not required to discuss, in detail, every piece of evidence.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001) (rejecting the notion that the Veterans Claims Assistance Act mandates that the Board discuss all evidence).  Rather, the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran.  See Timberlake v. Gober, 14 Vet. App. 122 (2000).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake, supra.  

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).  Thus, the Board need not discuss any potential issues in this regard.

Further, neither the Veteran nor his representative has alleged any deficiency with the conduct of his Board hearing as to the duties discussed in Bryant v. Shinseki, 23 Vet. App. 488, 496-97 (2010).  In this regard, the Federal Circuit ruled in Dickens, 814 F.3d at 1361, that a Bryant hearing deficiency was subject to the doctrine of issue exhaustion as laid out in Scott, 789 F.3d at 1381.  Thus, the Board need not discuss any potential Bryant problem because the Veteran has not raised that issue before the Board.

I.  Direct Service Connection
	
Generally, direct service connection requires credible evidence of: (1) the existence of a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a relationship or nexus between the current disability and any injury or disease incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

Here, the evidence clearly demonstrates that the Veteran has carried a current right knee arthritis disability within the appeals period.  Thus, the first Shedden element for direct service connection is satisfied.  Id.  However, the evidence of record fails to establish the second and third Shedden elements for direct service connection, as discussed below.  Id.  Consequently, the Veteran is not entitled to direct service connection for his right knee disability.  

The Veteran has never identified a specific in-service incurrence of right knee arthritis or an in-service injury that may have contributed to his subsequent development of right knee arthritis after service.  Instead, he has only presented general, vague allegations that his current right knee disability is somehow related to his active duty service.

A review of the Veteran's service treatment records fails to show any complaints of, treatment for, or diagnosis of a right knee disability or injury while in service.  In fact, at the Veteran's 1984 entrance examination and his 1987, 1990, 1991, 1994, and 1996 periodic examinations, the Veteran specifically denied symptoms of  arthritis, bone/joint deformities, or tricked/locked knees.  Following each examination, the physician recorded normal findings in the lower extremities.  For the sake of completeness, it must be noted that upon entrance, the Veteran was found to have a scar on his right knee.  See also 1994 periodic examination.  The cause or origins of this scar are not found in the record.  Beginning in 1993, the Veteran's service treatment records contain annual medical certificates completed by the Veteran, wherein he was required to identify the presence of any current medical/dental problems.  From 1993 to 1998, the Veteran completed the annual certificates without any mention of right knee issues or complaints.  Likewise, the documents supporting the Veteran's December 1998 medical duty review board action medically discharging the Veteran due to bronchial asthma contain no mention of the symptoms of right knee arthritis.  Having fully reviewed the Veteran's service treatment records, the Board concludes the Veteran did not experience an in-service incurrence of right knee arthritis or right knee injury.

The above conclusion is further bolstered by the Veteran's competent and credible testimony from the September 2016 Travel Board hearing regarding the onset of his right knee disability.  When the Veteran's representative questioned the Veteran on when his right knee disability began, the Veteran testified that it began in 2008, after the Veteran's military service had long ended.  The Veteran confirmed that he was not on active duty orders in 2008 and that the injury did not arise in the line of military duty.  Instead, he testified that he injured his right knee while he was running and playing with his children in 2008.  When questioned further, the Veteran stated that he had been seen in 2004 or 2005 for minor right knee problems, as well.  Again, finding the Veteran's testimony credible, his right knee complaints arose well after his active duty military service had ended.

The Veteran's private treatment notes contain two curious notations that seem to be in conflict with the bulk of the credible evidence cited above.  An April 2006 notation by the Veteran's orthopedic nurse practitioner indicated the Veteran's right knee pain began in 1988 and that he experienced strains/sprains on numerous occasions over the previous 20 to 30 years.  A July 2009 notation by the Veteran's orthopedic surgeon indicated that the Veteran's right knee issues arose in 2001 following a hunting injury.  As the Veteran (1) has never made any such corroborating allegations during the course of these administrative proceedings; (2) has affirmatively provided credible contradictory testimony; and (3) his service treatment records are silent for any sprains/strains, the Board declines to afford the April 2006 and July 2009 private treatment records any significant evidentiary value.  These notations are in direct conflict with the most probative evidence of record on the issue of in-service incurrence of disease or injury, as analyzed above.

Finally, no competent medical opinion of record has ever etiologically linked the Veteran's current right knee arthritis to his active military service.  The Veteran has failed the second and third elements of a direct service connection claim and is not entitled to service connection based on his right knee disability.  See Shedden, 381 F.3d at 1166-67.

II.  Presumptive Service Connection

The Veteran in this case served in the Persian Gulf War.  His records indicate he was called into active service for Operation Desert Shield/Storm in January 1991.  In the February 2011 Substantive Appeal, VA Form 9, the Veteran argued that as a Persian Gulf War veteran, he was entitled to service connection for a right knee disability under the presumptive service connection provisions found in 38 C.F.R.§ 3.317 for disabilities due to undiagnosed illness and medically unexplained chronic multisymptom illnesses .  Specifically, he mentioned that the presence of "joint pain," in his right knee warrants service connection pursuant to this regulation, as "joint pain" is listed as one the signs or symptoms of undiagnosed illness and medially unexplained chronic multisymptom illness.  

The Persian Gulf War presumption is only available to Persian Gulf veterans who exhibit objective indications of a qualifying chronic disability, provided that such disability became manifest either during active military service in the Southwest Asia theater of operations, or to a degree of 10 percent or more not later than December 31, 2021; and such disability, by history, physical examination, and laboratory tests, cannot be attributed to any known clinical diagnosis.  38 C.F.R. § 3.317(a)(1)(i)-(ii) (2017); see also 81 Fed. Reg. 71382 (October 17, 2016).

Although "joint pain" is included in the list of signs and symptoms often attributed to an undiagnosed illness or medically unexplained chronic multisymptom illness (see 38 C.F.R. 3.317(b) (2017)), the record currently demonstrates that the Veteran's joint pain is the result of a known clinical diagnosis.  The Veteran's private and VA treatment records confirm that the Veteran's joint pain is the result of clinically diagnosed right knee osteoarthritis, for which the Veteran underwent a total knee replacement.  Thus, pursuant to 38 C.F.R. § 3.317(a)(1)(ii), the Veteran is barred from presumptive service connection in this instance.  

In the February 2011 Substantive Appeal, VA Form 9, the Veteran also alleged that he was entitled to presumptive service connection under 38 C.F.R. § 3.309(a), as "arthritis" is one of the chronic diseases eligible for presumptive service connection consideration.

The Veteran is correct that arthritis is a "chronic disease" under 38 C.F.R. § 3.309(a).  Therefore, the "chronic disease" presumptive provisions of 38 C.F.R. §§ 3.303(b), 3.307(a)(3), and 3.309(a) are subject to consideration in this appeal.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (holding that continuity of symptomatology is an evidentiary tool to aid in the evaluation of whether a chronic disease existed in service or an applicable presumptive period). 

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  38 C.F.R. § 3.303(b) (2017).  

In addition, the law provides that, where a veteran served ninety days or more of active service, and certain chronic diseases such as arthritis, become manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C. §§ 1101, 1112, 1113, 1137 (2012); 38 C.F.R. §§ 3.307, 3.309(a) (2017).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  Id.

After a thorough review of the record, the Board finds that the Veteran is not entitled to presumptive service connection pursuant to 38 C.F.R. §§ 3.303(b), 3.307(a)(3), and 3.309(a).  Initially, there were no manifestations of right knee arthritis or symptoms during service.  The Veteran's service treatment records are entirely silent regarding complaints of right knee issues, but do contain denials of such symptoms from the Veteran.  Moreover, there is no objective medical evidence in the record showing that the Veteran's right knee arthritis developed within one year after separation from active service or has been continuous since discharge.  On the contrary, the bulk of the evidence suggests the Veteran's right knee arthritis was not diagnosed until the mid-to-late 2000s.  See private treatment records, rec'd 12/09/09.  Based on these considerations, the Veteran has not proven entitlement to presumptive service connection under the chronic disease regulations.

III.  Conclusion

The Veteran has failed to establish the in-service incurrence of disease or injury and medical nexus prongs of a direct service connection claim.  Shedden, 381 F.3d 1166-1167.  Likewise, he has not proven entitlement to presumptive service connection.  In considering the record, the Board finds that the medical and lay evidence and the lack of credible support for the Veteran's theories of entitlement  preponderate against the claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).  As the preponderance of the evidence is against the claim of service connection for a right knee disability, the benefit-of-the-doubt doctrine does not apply, and the claim must be denied.  38 U.S.C. § 5107 (2012); 38 C.F.R. § 3.102 (2017).



ORDER

Entitlement to service connection for a right knee disability is denied.


____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


